Citation Nr: 1207519	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  07-13 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD) has been manifested by depression, intrusive memories, sleeping difficulty with frequent nightmares, flashbacks, anxiety, irritability, anger outbursts, hypervigilance, hyperarousal, startle reaction, difficulty with concentration, transient passive suicidal ideation with no active intent or plan, restricted range of interests and affects, social isolation and feelings of detachment and estrangement from others.  Objectively, the Veteran was appropriately dressed with good grooming and hygiene, alert, fully oriented and cooperative, and maintained good eye contact.  He exhibited nervous or depressed mood; congruent or appropriate affect; clear and normal speech; logical and relevant thought process with no cognitive or perceptual impairment; normal thought content without evidence of homicidal ideation, hallucination or delusion; and fair judgment and insight.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected PTSD, arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed.

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has also obtained multiple VA examinations to determine the severity of the Veteran's PTSD.  38 C.F.R § 3.159(c)(4).  The VA examinations of record were based upon a review of the Veteran's claims file, clinical examination of the Veteran, and consideration of the Veteran's statements.  The VA examiners discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  As they provide sufficient detail to determine the severity of the Veteran's service-connected PTSD, the Board finds that the VA examinations obtained in this case were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Pursuant to the Board's June 2010 remand, the RO attempted to obtain an updated VA PTSD examination to ascertain the current severity of the Veteran's PTSD.  The record reflects that a VA examination was scheduled in July 2010; however, the Veteran failed to report.  In December 2010, the Veteran reported that he was unable to attend the July 2010 VA examination due to transportation problems.  A VA examination was then rescheduled in April 2011, but the Veteran again failed to report.  A June 2011 report of contact shows that the Veteran was confused about the need to go to the examination as he thought that the case was closed since he had recently been awarded a total disability rating based on individual unemployability.  The Veteran stated that he was willing to go to the examination and a VA examination was rescheduled in July 2011.  However, the Veteran again to failed to report.  The record indicates that notifications of the scheduled VA examinations were sent to the correct address of record.  The record also indicates that the Veteran had actual notice of the most recently scheduled VA examination.  A July 2011 VA treatment report stated the Veteran was contacted by phone and was reminded of his VA examination appointment two days prior to the scheduled examination, and that the Veteran stated that he would call the VA Medical Center.  Subsequently, after the Veteran failed to report for the VA examination scheduled in July 2011, the RO attempted to call the Veteran to inquire about why he missed the last VA examination but the attempt was unsuccessful.  The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the RO made all reasonable efforts to afford the Veteran with an updated VA examination, the Board concludes that there has been substantial compliance with its June 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this issue, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

In a February 2005 VA nursing initial assessment report, the Veteran complained of generalized nervousness with shaking, bad dreams for the last three days, difficulty sleeping and flashbacks from Vietnam.  Objectively, the Veteran was alert and fully oriented.  His speech was clear and motor activity was normal.  He exhibited nervous mood, appropriate affect, normal thought content, good impulse control and motivation, and normal interaction.  

In VA psychiatry notes dated in February 2005, the Veteran related that his problems started two or three years previously with nightmares, disorientation and dizziness.  He discussed his Vietnam experience and stated that he felt "crazy," and had issues with picking up things that were not present.  He felt anxious and paranoid.

An April 2005 letter from P.C. stated that the Veteran experienced PTSD due to his experience in the Vietnam War.  A May 2005 letter from H.B. stated that he served with the Veteran in Vietnam and that they remained in contact over the years since that time.  He stated that the Veteran had multiple problems with marriage, drinking and dealing with various situations.

In a July 2005 VA social worker's note, the Veteran reported that he had problems keeping jobs.  He stated that he would quit, get fired, or simply not show up.  He stated that he got along with coworkers fine but would blow up at supervisors.  He was unable to handle being "nitpicked about little things" by his supervisors.  He stated that nothing seemed important after Vietnam and he just did not care if he were three minutes late for his job.  He last worked one year ago.  As to his social history, the Veteran reported that he was married and divorced twice.  He had two sons and a daughter of whom he now had custody.  He was in a relationship with his girlfriend for the past two years.  He reported difficulty with being close.  He had friends, some even from childhood, including the one who was like a brother to him, but he did not see him often; they got together for holidays.  He was not close to the other friends.  He yelled and screamed at times and felt angry about the Vietnam War.  He reported that he slept all day if he could.  He planted tomatoes and went to flea markets with his girlfriend.  The Veteran was taking medications for depression but stated they did not help much.  He reported having a lot of nightmares but denied flashbacks.

The Veteran underwent a VA PTSD examination in July 2005.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported current PTSD symptoms of recurrent and intrusive distressing recollections of the war that occurred at least once weekly; nightmares about the war occurring several times a month; markedly diminished interest or participation in significant activities; and feelings of detachment or estrangement from others.  He had a restricted range of affect and had a sense of foreshortened future.  He also complained of difficulty falling or staying asleep, irritability, outbursts of anger, and difficulty concentrating.

On mental status examination, the Veteran presented with a neat and clean appearance, had good eye contact, and was cooperative throughout the examination.  His mood was depressed and anxious, and his affect was congruent with mood.  There was no evidence of suicidal or homicidal ideations.  The Veteran's speech was within normal limits, and his thought process was logical and relevant.  No cognitive impairments or perceptual disturbances, such as hallucinations or delusions were shown.  The Veteran was alert and fully oriented.  His memory, concentration and attention were adequate.  No obsessive or ritualistic behavior was observed or reported.  The examiner noted that the Veteran had average intelligence and normal judgment and insight and that he was a reliable informant.  He was competent to manage his financial resources.  The results of a psychometric testing indicated a disturbance of mild severity that was consistent with a diagnosis of PTSD.  

With regard to the effects on the Veteran's psychosocial functioning, the examiner noted problems with authority figures, particularly supervisors based on the Veteran's employment history, and discord with coworkers.  It was noted that the Veteran had a history of getting fired from or quitting jobs when under pressure and in that sense his employment history was unstable.  The Veteran reported that he had not been employed since July 2004 but stated that the reasons for unemployment were related more to his medical condition than to PTSD.  As for family relations, the examiner noted an unstable pattern, clearly related to PTSD symptoms.  However, the Veteran considered his current relationship satisfactory although the Veteran's disruptive sleep due to nightmares, irritability, anger outbursts, and tendency to distance himself would be stressful to his girlfriend.  The Veteran stated that two of the three children were in improved relationships with him since they reached adulthood and understood better the origin of the Veteran's condition, but his adolescent daughter whom he was actively parenting remained discordant with him, partly due to his overreaction and anger toward her as she struggled through her teenage years.  The diagnoses were chronic PTSD; alcohol abuse, and depressive disorder, not otherwise specified.  A global assessment functioning (GAF) score of 49 was listed.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).  

In a December 2005 VA psychiatry note, the Veteran complained of frequent nightmares.  He reported startle reaction, thinking about Vietnam daily and keeping things to himself.  He had a restricted range of interests and affects.  His temper was not good and he stayed out of crowds.  He was always on guard and frequently checked his perimeters at night.  The VA physician noted that the symptoms were related to PTSD and assigned a GAF score of 39.

In a November 2006 VA psychiatry note, the Veteran reported nightmares occurring several times a week.  He experienced startle reaction and had fitful sleep.  He thought about Vietnam daily, kept things to himself, tried to stay mainly in his room, avoided company and did not like crowds.  A GAF score of 38 was listed.  

The Veteran underwent another VA PTSD examination in January 2007.  The VA examiner indicated that the claims file was reviewed.  The Veteran complained of increased symptoms of PTSD since his previous VA examination in July 2005.  He reported that he had been more depressed.  He described "bad" mood, frequent irritability, short temper, and anger.  The examiner noted that other symptoms of depression, to include anhedonia, apathy, poor sleep, dysphoria, and passive suicidal ideation, were not changed from that which was reported at the time of the July 2005 VA examination.  The Veteran continued to report symptoms of PTSD, to include recurrent intrusive distressing recollection of the war, occurring at least once weekly.  He also reported nightmares occurring several times per week, marked anhedonia and feeling of detachment and estrangement from others, including his children and girlfriend.  He had a restricted range of affect and a pessimistic view of the future.  He continued to experience symptoms of hyperarousal, to include sleep difficulty, irritability, outbursts of anger, difficulty concentrating, and hypervigilance.  He denied any change in these symptoms in terms of frequency, intensity or duration.  The Veteran stated that his mood declined and his PTSD symptoms worsened due to various stressors in his life; however, he did not attribute any of his perceived worsening symptoms to PTSD, even when asked specifically.  

The Veteran reported that he quit working after his hip replacement surgery because he could not sit.  He did not indicate that he quit working due to his symptoms of PTSD, although he stated that he did not get along with supervisors while working.  He was currently living with his girlfriend, his daughter and her one-year old daughter.  He stated that he babysat his granddaughter while his daughter was at school every day.  The examiner opined that this represented an adaptive level of occupational functioning.  The examiner stated that although babysitting was not fully indicative of the Veteran's workplace interpersonal skills, it attested to the ability to appropriately respond to the level of the Veteran's mood disturbance, which was not clinically considered more than moderately severe.  

On mental status examination, the Veteran was cleanly dressed with good grooming and hygiene.  He was polite, amicable and friendly, and maintained good eye contact.  He was alert and fully oriented.  He exhibited slow thought process; normal speech; focused attention; sustained concentration; good verbal abstract reasoning skill; euthymic and reactive affect with normal range; and fair insight and judgment.  The examiner noted that the Veteran was competent to manage his VA benefits and that his performance of daily living activities was within normal limits.

Psychological testing revealed that the Veteran was experiencing moderately severe PTSD symptomatology.  The test results suggested that the Veteran was reporting an absolute increase in symptomatic intensity of PTSD.  The examiner noted that although the Veteran might subjectively feel an increase in his symptoms, his narrative report in the clinical interview confirmed that his increased symptoms, which were mostly mood-related, were due to inconsistent psychotropic treatment, alcohol abuse, and psychosocial stressors.  

The Veteran reported a substantial amount of alcohol consumption and that his sleep difficulties, apathy regarding his well-being, chronic dysphoria, concentration difficulties and irritability were rather common side effects of alcohol abuse.  The examiner therefore opined that the Veteran's symptoms of PTSD did not demonstrate significant change but many of his current symptoms were more consistent with alcohol abuse.  The examiner also opined that the Veteran's mood disturbance was following the natural progression of the illness wherein environmental stress could exacerbate the mood disturbance; however, this did not represent an overall worsening of his condition.  The diagnoses were chronic and moderate PTSD and alcohol abuse.  The examiner noted a GAF score of 52 based the current symptoms of PTSD in isolation, and a GAF score of 50 considering the overall level of functioning, to include alcohol abuse.

A May 2007 VA psychiatry note reported the Veteran's symptoms of nightmares occurring two to three times a week, startle reaction, social isolation, restricted range of affect, irritability and losing temper.  The Veteran stated that he did not like crowds and had trouble concentrating.  He felt that his condition was worsening.  A GAF score of 39 was noted.

In June 2007, L.N. stated that she and the Veteran were friends since they are 11 years old and that they were living together for the past four years.  L.N. stated that the Veteran had relationship problems, difficulty with concentration, depression, nightmares and night sweats, and that he could not hold a job.  L.N. further stated that the Veteran's daughter used to let the Veteran watch her baby but now did not trust him to do so as he was not able to watch her properly.

An April 2008 VA psychiatry note reported the Veteran's symptoms of nightmares occurring several times a week, temper problem, irritability, isolation, intrusive thoughts, difficulty with concentration and a constricted range of interests.  It was noted that his temper/irritability was the major issue and that he lost jobs due to this problem.  The VA physician stated that the Veteran's PTSD condition markedly interfered with his ability to maintain gainful employment, which was also not helped by his medical condition.  The diagnosis was PTSD, and a GAF score of 39 was noted.

In a February 2009 VA psychiatry note, the Veteran reported depression, lack of interest, feeling tired a lot, too much drinking, insomnia and nightmares, but denied suicidal or homicidal ideations.  On mental status examination, the Veteran showed sad and depressed mood and affect.  No delusions or hallucinations were shown.  He was alert and fully oriented and had good concentration.  The diagnosis was PTSD, and a GAF score of 55 was listed.

In a September 2009 VA treatment report, the Veteran complained of constant fatigue.  He denied worse depression or other unusual symptoms with regard to his PTSD.

In a May 2010 VA psychiatry note, the Veteran reported that he continued to experience lots of depression but that he was not drinking for the previous five weeks.  He stated "things are better and clearer since I quit drinking."  He denied homicidal or suicidal ideation.  On mental status examination, the Veteran showed mildly depressed mood and affect.  No delusions or hallucinations were shown.  He was alert and fully oriented and had good concentration.  The diagnosis was PTSD, and a GAF score of 55 was listed.

VA treatment reports dated in December 2010 and July 2011 show the Veteran's complaints of PTSD and anxiety, not improved with medication.

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

Service connection for the Veteran's PTSD was granted by an August 2005 rating decision, and an initial disability rating of 50 percent was assigned, effective March 14, 2005, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  In April 2006, the Veteran filed a notice of disagreement as to the initial disability rating assigned for his PTSD and perfected his appeal in May 2007.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has noted the various GAF scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 51-60 indicates moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning, such as having few friends or having conflicts with peers or co-workers.  DSM-IV at 46-47.  A GAF score of 41 to 50 is assigned where there are serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social or occupational functioning, such as no friends, unable to keep a job.  DSM-IV at 46-47.  A GAF of 31-40 is defined as exhibiting impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant, or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, such as a depressed man that avoids friends, neglects family, and is unable to work.  Id.

After reviewing the evidence of record since the initial grant of service connection, the Board concludes that the Veteran's PTSD is most appropriately rated as 50 percent disabling.  The Veteran's recorded GAF scores since the initial grant of service connection have ranged from 38 to 55, which contemplate moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, for example, having few friends or having conflicts with peers or co-workers; as well as serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social or occupational functioning, such as no friends, unable to keep a job; or exhibiting impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant, or any major impairment in several areas, such as work, family relations, judgment, thinking or mood, such as a depressed man that avoids friends, neglects family, and is unable to work.  DSM-IV at 46-47.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

Since the initial grant of service connection, the Veteran reported symptoms of depression, intrusive memories, sleeping difficulty with frequent nightmares, flashbacks, anxiety, irritability, anger outbursts, hypervigilance, hyperarousal, startle reaction, difficulty with concentration, transient passive suicidal ideation with no active intent or plan, restricted range of interests and affects, social isolation and feelings of detachment and estrangement from others.  In considering this disability as a whole, the Board concludes that the Veteran's PTSD is appropriately assigned a 50 percent rating for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence does not reflect that the Veteran's PTSD has been manifested by symptoms of such severity to warrant a rating in excess of 50 percent.  Id.  Objectively, the Veteran was appropriately dressed with good grooming and hygiene, alert, fully oriented and cooperative, and maintained good eye contact.  He exhibited nervous or depressed mood; congruent or appropriate affect; clear and normal speech; logical and relevant thought process with no cognitive or perceptual impairment; normal thought content without evidence of homicidal ideation, hallucination or delusion; and fair judgment and insight.  The evidence does not show homicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; or neglect of personal appearance and hygiene.  Although the record reflects that the Veteran had passive suicidal ideation, they were shown to be transient in nature with no active intent or plan.  While the Board recognizes that suicidal ideation is listed as an example of symptoms warranting a 70 percent evaluation, as discussed above, the symptoms listed in the 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Overall, the Veteran has been alert and fully oriented on clinical evaluations during the entire appeal period.  The February 2005 VA treatment report noted that the Veteran had good impulse control and motivation.  Further, the July 2005 VA examiner stated that no obsessive or ritualistic behavior was observed or reported.  Finally, the Veteran's PTSD symptoms do not appear to affect the ability to function independently as the January 2007 VA examiner found that the Veteran's performance of daily living activities were within normal limits.  Additionally, on both the July 2005 and January 2007 VA examinations, the Veteran was found competent to manage his own financial affairs.

With regard to his occupational and social functioning, the Veteran reported an unstable employment history due to difficulty getting along with other people, especially supervisors.  He related that he would quit, get fired or simply not show up.  He reported that he quit working in 2004 after his hip replacement surgery because he could not sit.  However, while the evidence of record clearly demonstrates difficulty in establishing and maintaining effective work and social relationship, it does not show occupational and social impairment with deficiencies in most areas, or total occupational and social impairment due to PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Although the Veteran reported that he did not get along with supervisors while working, he did not indicate that he quit working due to his PTSD symptoms.  On the July 2005 VA examination, the Veteran stated that the reasons for unemployment were related more to his medical condition than to PTSD.  Moreover, the January 2007 VA examiner noted that the Veteran was babysitting his granddaughter while his daughter at school every day and opined that this represented an adaptive level of occupational functioning.  The examiner found that although the babysitting was not fully indicative of the Veteran's workplace interpersonal skills, it attested to the ability to respond to the level of the Veteran's mood disturbance.  As for his social functioning, the record reflects that the Veteran had relationship problems and had been married and divorced twice.  However, he maintained a relationship with his current girlfriend for at least four years despite his difficulty with feeling intimate and tendency to distance himself.  He reported having friends, to include the one who was like a brother to him.  While he had discord with his adolescent daughter due to short temper, he had improved relationship with his two grown children.  Accordingly, the Board finds that the subjective and objective evidence of record at any time during the appeal period does not support an evaluation in excess of 50 percent.  Id.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct period of time since the initial grant of service connection during which the Veteran's PTSD has varied to such an extent that a rating greater than 50 percent would be warranted.  In making this determination, the Board considered the decline in the Veteran's GAF score noted during the period from December 2005 to April 2008.  On the January 2007 VA examination, the Veteran also complained of increased symptoms of PTSD since his last VA examination in July 2005.  However, he did not attribute any of his perceived worsening symptoms to his PTSD, when asked specifically.  Further, the January 2007 VA examiner found that although the Veteran might subjectively feel an increase in his symptoms, his narrative report in the clinical interview confirmed that his increased symptoms were mostly mood-related and did not represent an overall worsening of his PTSD condition.  Thus, staged ratings are not in order, and a 50 percent rating for PTSD is warranted since the initial grant of service connection.  See Fenderson, 12 Vet. App. at 126; see also Hart, 21 Vet. App. 505.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's service-connected PTSD disability picture was not so unusual or exceptional in nature as to render his current 50 percent rating inadequate.  The Veteran's service-connected PTSD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology exhibited.  The Veteran's service-connected PTSD is manifested by depression, intrusive memories, sleeping difficulty with frequent nightmares, flashbacks, anxiety, irritability, anger outbursts, hypervigilance, hyperarousal, startle reaction, difficulty with concentration, transient passive suicidal ideation with no active intent or plan, restricted range of interests and affects, social isolation and feelings of detachment and estrangement from others.  Objectively, the Veteran was appropriately dressed with good grooming and hygiene, alert, fully oriented and cooperative, and maintained good eye contact.  He exhibited nervous or depressed mood; congruent or appropriate affect; clear and normal speech; logical and relevant thought process with no cognitive or perceptual impairment; normal thought content without evidence of homicidal ideation, hallucination or delusion; and fair judgment and insight.  When comparing the disability picture of the Veteran's PTSD with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current 50 percent disability rating for his PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating in excess thereof is provided for certain manifestations of the service-connected PTSD but the evidence of record did not demonstrate that such manifestations were present in this case.  The evidence does not show the Veteran's service-connected PTSD to be manifested by symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  The criteria for a 50 percent disability rating reasonably describe the Veteran's disability level and symptomatology of his PTSD and, therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an initial evaluation in excess of 50 percent for PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability evaluation in excess of 50 percent for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


